DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7-11 and 20 are objected to because of the following informalities:  
In claim 7, there is lack of relationship between the ribbons of the temperature sensor recited in lines 2-3 with the portion of the temperature sensor recited in line 3 of base claim 1 (it is not clear if the ribbons recited in lines 2-3 are referring to the bendable “portion” recited in line 3 of base claim 1).
In claim 20, there is lack of relationship between the ribbons of the temperature sensor recited in lines 2-3 with detecting portion of the temperature sensor recited in line 3 of base claim 1 (it is not clear if the ribbons recited in lines 2-3 are referring to the “detecting portion” recited in line 3 of base claim 17).
Claims 8-11 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,287,330 [hereinafter ‘330].
Referring to claim 1 of the instant application, claim 1 of ‘330 claims a temperature sensing unit comprising:
a temperature sensor for measuring a temperature of an object, the temperature sensor including a portion bendable to conform to an outer surface of the object; and
a mounting member having ends attached to opposing ends of the portion of the temperature sensor and securing the temperature sensor on the object.

Referring to claim 2 of the instant application, claim 1 of ‘330 claims that the portion of the temperature sensor extends around a perimeter of the object.

Referring to claim 3 of the instant application, claim 1 of ‘330 claims that the mounting member is one continuous piece.

Claim 4 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of ‘330.
Referring to claim 4 of the instant application, claim 1 of ‘330 claims a temperature sensing unit having all of the limitations of claim 4 of the instant application (see intervening claim 5 of ‘330), as stated above with respect to claim 3 of the instant application, wherein claim 6 of ‘330 further claims that the mounting member is a spring 

Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of ‘330.
Referring to claim 5 of the instant application, claim 1 of ‘330 claims a temperature sensing unit having all of the limitations of claim 5 of the instant application, as stated above with respect to claim 1 of the instant application, wherein claim 2 of ‘330 further claims that the mounting member and the temperature sensor jointly define a continuous, closed geometry.

Claim 6 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘330 in view of U.S. Patent 3,573,995 to Senbokuya.
Referring to claim 6 of the instant application, claim 1 of ‘330 claims a temperature sensing unit having all of the limitations of claim 6 of the instant application, as stated above with respect to claim 1 of the instant application, except for claim 1 claiming that the portion of the temperature sensor is in direct contact with the object.
However, Senbokuya discloses a temperature sensing unit for measuring a temperature of an object, wherein the unit comprises a temperature sensor that is in direct contact with the object in order to provide a more accurate temperature measurement of the object (column 1, lines 24-27; column 2, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of ‘330 by claiming that the portion of the temperature sensor is in direct contact with the object in order to obtain a more accurate temperature measurement of the object, as suggested by Senbokuya.

Claim 7 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘330.
Referring to claim 7 of the instant application, claim 1 of ‘330 claims a temperature sensing unit having all of the limitations of claim 7 of the instant application (see intervening claim 5 of ‘330), as stated above with respect to claim 1 of the instant application, wherein claim 7 of ‘330 further claims that the temperature sensor includes a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction therebetween 

Claim 8 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘330 in view of claim 11 of ‘330.
Referring to claim 8 of the instant application, claim 7 of ‘330 claims a temperature sensing unit having all of the limitations of claim 8 of the instant application, as stated above with respect to claim 7 of the instant application, except for the first thermocouple ribbon and the second thermocouple ribbon being butt-welded.
However, claim 11 of ‘330 claims that the first thermocouple ribbon and the second thermocouple ribbon of the temperature sensing unit are butt-welded (see intervening claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘330 by claiming that the first thermocouple ribbon and the second thermocouple ribbon of the temperature sensing unit are butt-welded, as in claim 11 of ‘330, in order to measure the temperature of the object.

Claim 9 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘330 in view of claim 12 of ‘330.
Referring to claim 9 of the instant application, claim 7 of ‘330 claims a temperature sensing unit having all of the limitations of claim 9 of the instant application, as stated above with respect to claim 7 of the instant application, except for the temperature sensor further including a support member overlapping the first and second thermocouple ribbons for bonding the first and second thermocouple ribbons together.
However, claim 12 of ‘330 claims that the temperature sensor further includes a support member overlapping the first and second thermocouple ribbons for bonding the first and second thermocouple ribbons together (see intervening claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘330 by claiming that the temperature sensor further includes a support member overlapping the first and second thermocouple ribbons for bonding the first and second thermocouple ribbons together, as claimed in claim 12 of ‘330, in order to measure the temperature of the object.

Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘330 in view of claim 13 of ‘330.
Referring to claim 10 of the instant application, claim 7 of ‘330 claims a temperature sensing unit having all of the limitations of claim 10 of the instant application, as stated above with respect to claim 7 of the instant application, except for the first and second thermocouple ribbons each including a first portion extending along a circumferential direction of the object and a second portion extending from the first portion at an angle.
However, claim 13 of ‘330 claims that the first and second thermocouple ribbons each include a first portion extending along a circumferential direction of the object and a second portion extending from the first portion at an angle (see intervening claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of ‘330 by claiming that the first and second thermocouple ribbons each include a first portion extending along a circumferential direction of the object and a second portion extending from the first portion at an angle, as claimed in claim 13 of ‘330, in order to measure the temperature of the object.

Claim 11 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of ‘330 in view of claim 13 of ‘330, as stated above with respect to claim 10 of the instant application, and further in view of claims 14 and 15 of ‘330.
Referring to claim 11 of the instant application, claim 7 of ‘330 in view of claim 13 of ‘330 claim a temperature sensing unit having all of the limitations of claim 11 of the instant application, as stated above with respect to claim 10 of the instant application, wherein claim 14 of ‘330 further claims that, in each of the first and second thermocouple ribbons, the second portion is connected to the first portion to define an L shape; and claim 15 of ‘330 claims that, in each of the first and second thermocouple ribbons, the second portion is connected to the first portion to define a T shape.

Claim 12 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of ‘330.
Referring to claim 12 of the instant application, claim 1 of ‘330 claims a temperature sensing unit having all of the limitations of claim 12 of the instant application, as stated above with respect to claim 1 of the instant application, wherein claim 5 of ‘330 further claims that the temperature sensing unit further comprises a mounting flange at an end of the object, wherein the temperature sensor includes a pair of lead wires that are routed through and secured to the mounting flange.

Claims 13 and 14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya.
Referring to claim 13 of the instant application, claim 17 of ‘330 claims a temperature sensing unit for measuring a temperature of an object having a cylindrical configuration, the temperature sensing unit comprising:
a first thermocouple ribbon and a second thermocouple ribbon each defining a first portion extending along a circumferential direction of the object, the first portions of the first and second thermocouple ribbons being joined to define a thermocouple junction and being bendable to conform to an outer surface of the object; and
a mounting member attached to the first portions of the first and second thermocouple ribbons.
Claim 17 of ‘330 does not claim the mounting member being directly attached to the first portions of the first and second thermocouple ribbons to secure the first thermocouple ribbon and the second thermocouple ribbon to the object.
However, claim 1 of ‘330 claims that the mounting member of the temperature sensing unit secures the temperature sensor to the object.
Also, Senbokuya discloses a temperature sensing unit for measuring a temperature of an object, wherein the unit comprises a temperature sensor having a mounting member that directly attaches the temperature sensor to the object in order to provide a more accurate temperature measurement of the object (column 1, lines 24-27; column 2, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of ‘330 by claiming that the mounting member secures the first thermocouple ribbon and the second thermocouple ribbon to the object, as suggested by claim 1 of ‘330, in order to provide a more accurate temperature measurement.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of ‘330 by claiming that the mounting member is directly attached to the first portions of the first and second thermocouple ribbons, as suggested by Senbokuya. in order to provide a more accurate temperature measurement of the object.

Referring to claim 14 of the instant application, claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya claim a temperature sensing unit having all of the limitations of claim 14 of the instant application, as stated above with respect to claim 13 of the instant application, except for the first thermocouple ribbon and the second thermocouple ribbon being in direct contact with the object.
However, Senbokuya discloses a temperature sensing unit for measuring a temperature of an object, wherein the unit comprises a temperature sensor having a first thermocouple ribbon and a second thermocouple ribbon that are in direct contact with the object in order to provide a more accurate temperature measurement of the object (column 1, lines 24-27; column 2, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya by claiming that the first thermocouple ribbon and the second thermocouple ribbon are in direct contact with the object, as suggested by Senbokuya, in order to provide a more accurate temperature measurement of the object.

Claims 15 and 16 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya, as stated above with respect to claim 13 of the instant application, and further in view of claim 7 of ‘330.
Referring to claim 15 of the instant application, claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya claim a temperature sensing unit having all of the limitations of claim 15 of the instant application, as stated above with respect to claim 13 of the instant application, except for the first thermocouple ribbon and the second thermocouple ribbon each including a second portion extending from a respective one of the first portion at an angle.
However, claim 7 of ‘330 claims that the first thermocouple ribbon and the second thermocouple ribbon each include a second portion extending from a respective one of the first portion at an angle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya by claiming that the first thermocouple ribbon and the second thermocouple ribbon each include a second portion extending from a respective one of the first portion at an angle, as in claim 7 of ‘330, in order to measure the temperature of the object.

Referring to claim 16 of the instant application, claim 17 of ‘330 in view of claim 1 of ‘330 and Senbokuya claim a temperature sensing unit having all of the limitations of claim 16 of the instant application, as stated above with respect to claim 15 of the instant application, wherein claim 17 of ‘330 further claims that the temperature sensing unit further comprises a pair of lead wires attached to the second portions of the first and second thermocouple ribbons.

Claims 17 and 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘330 in view of Senbokuya.
Referring to claim 17 of the instant application, claim 20 of ‘330 (see base claim 19) claims a temperature sensing unit comprising:
a temperature sensor for measuring a temperature of an object, the temperature sensor including a portion (considered to be a detecting portion); and
a mounting member for securing the temperature sensor (which includes the detecting portion) to the object without covering the detecting portion.
Claim 20 of ‘330 does not claim that the detecting portion is in direct contact with the object.
However, Senbokuya discloses a temperature sensing unit for measuring a temperature of an object, wherein the unit comprises a temperature sensor that includes a detecting portion that is in direct contact with the object in order to provide a more accurate temperature measurement of the object (column 1, lines 24-27; column 2, lines 23-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘330 by claiming that the detecting portion is in direct contact with the object, as suggested by Senbokuya, in order to provide a more accurate temperature measurement of the object.

Referring to claim 19 of the instant application, claim 20 of ‘330 in view of Senbokuya claim a temperature sensing unit having all of the limitations of claim 19 of the instant application, as stated above with respect to claim 17 of the instant application, wherein claim 20 of ‘330 claim that the detecting portion is bendable to conform to an outer surface of the object (see base claim 19).

Claim 18 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘330 in view of Senbokuis, as stated above with respect to claim 17 of the instant application, and further in view of claim 2 of ‘330.
Referring to claim 18 of the instant application, claim 20 of ‘330 in view of Senbokuis disclose a temperature sensing unit having all of the limitations of claim 18 of the instant application, as stated above with respect to claim 17 of the instant application, except for 
the detecting portion of the temperature sensor and the mounting member jointly defining a continuous, closed geometry.
However, claim 2 of ‘330 claims that the detecting portion of the temperature sensor and the mounting member jointly define a continuous, closed geometry for measuring the temperature of the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘330 in view of Senbokuis by claiming that the mounting member jointly defines a continuous, closed geometry, as in claim 2 of ‘330, in order to measure the temperature of the object.

Claim 20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘330 in view of Senbokuis, as stated above with respect to claim 19 of the instant application, and further in view of claim 7 of ‘330.
Referring to claim 20 of the instant application, claim 20 of ‘330 in view of Senbokuis disclose a temperature sensing unit having all of the limitations of claim 20 of the instant application, as stated above with respect to claim 19 of the instant application, except for 
the temperature sensor including a first thermocouple ribbon and a second thermocouple ribbon that are joined to define a thermocouple junction.
However, claim 7 of ‘330 claims that the temperature sensor includes a first thermocouple ribbon and a second thermocouple ribbon that are joined to define a thermocouple junction (hot junction) for measuring the temperature of the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘330 in view of Senbokuis by claiming that the temperature sensor includes a first thermocouple ribbon and a second thermocouple ribbon that are joined to define a thermocouple junction, as in claim 7 of ‘330, in order to measure the temperature of the object.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH0854289 to Ninomiya (see attached translation).
Referring to claim 1, Ninomiya discloses (figures 8, 9; paragraphs 29-30, 47) a temperature sensing unit comprising:
a temperature sensor (7/43) for measuring a temperature of an object (33), the temperature sensor including a portion (45) bendable (by springs 47) to conform to an outer surface of the object (33); and
a mounting member (61) having ends attached to opposing ends (51) of the portion (45) of the temperature sensor and securing the temperature sensor on the object (33).

Referring to claim 2, Ninomiya discloses that the portion (45) of the temperature sensor extends around a perimeter of the object (33) (figure 8).

Referring to claim 3, Ninomiya discloses 3 that the mounting member (61) is one continuous piece (figure 8).

Referring to claim 4, Ninomiya discloses that the mounting member (61) is a spring (paragraph 29).

Referring to claim 5, Ninomiya discloses that the mounting member (61) and the temperature sensor jointly define a continuous, closed geometry (figure 9).

Referring to claim 6, Ninomiya discloses that the portion (45) of the temperature sensor is in direct contact with the object (33) (figure 9).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108507704 to Deng et al [hereinafter Deng] (seethe attached translation).
Referring to claim 17, Deng discloses a temperature sensing unit (see figure) comprising:
a temperature sensor (1c) for measuring a temperature of an object (arm), the temperature sensor (1c) including a detecting portion (at 1a) in direct contact with the object; and
a mounting member (1b) for securing the detecting portion of the temperature sensor (1c) to the object without covering the detecting portion (paragraphs 8, 13, 19, 20, 36, 40).

Referring to claim 18, Deng discloses that the detecting portion of the temperature sensor (1c) and the mounting member (1b) jointly define a continuous, closed geometry (see figure).

Referring to claim 19, Deng discloses that the detecting portion (of 1c) is bendable to conform to an outer surface of the object (see figure).

Allowable Subject Matter
Claims 7-12 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimer.

Claims 13-16 would be allowable upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensing unit, wherein the temperature sensor includes a first thermocouple ribbon and a second thermocouple ribbon that are joined to form a hot junction therebetween (claim 7); and further comprising a mounting flange at an end of the object, wherein the temperature sensor includes a pair of lead wires that are routed through and secured to the mounting flange (claim 12).
A temperature sensing unit for measuring a temperature of an object having a cylindrical configuration, the wherein the first portions of the first and second thermocouple ribbons are bendable to conform to an outer surface of the object; and a mounting member is directly attached to the first portions of the first and second thermocouple ribbons to secure the first thermocouple ribbon and the second thermocouple ribbon to the object (claim 13).
A temperature sensing unit, wherein the temperature sensor includes a first thermocouple ribbon and a second thermocouple ribbon that are joined to define a thermocouple junction (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/10/22